Case 20-10343-LSS Doc 3815 Filed 05/12/21 Pagelof3

FILED
2021 MAY 12 AM 8:52

  

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

RE: Claim Number SA 7

Your Honor,

While | understand this case is only about the Bankruptcy filed by the Boy Scouts of America, to
me it means much, much, more. The BSA seems to be pursuing any avenue possible in attempting to
eschew responsibility for what happened to scores of boys within its program. It is disheartening to
witness such a robust struggle to hide the truth, quiet the survivors, and offer a mere penance for what
happened to us. As with any national organization, it is hard to oversee what each and every worker or
volunteer is doing, and this is understandable. Yet, in hindsight, this is a unique problem the BSA faces
each day. This suit is not only concerned with financial compensation, but also the plea for new rules
and regulations concerning the hiring of workers and volunteers. A restructuring of the operating system
without fear of liberal pressures. The BSA should explore every possible option available to them and do
what is necessary to protect its children from predatory behavior. However, | will refrain from
interjecting any conservative views at this juncture, even though | feel it warranted. What | will say is
that | do not believe the BSA should be afforded the opportunity to just sweep this under the rug, and
insult us survivors with any paltry offers. We deserve much more than this, and here is the reason why.

| was a proud preteen boy, and member of Boy Scout Troop 232, of the Buffalo Trace Council,
sponsored by the First United Methodist Church in Princeton Indiana. | participated in the scouting
program from the time | was around eleven-years-old until | met the maximum age limit. | grew up
without a father, and my mother felt it a great idea to enroll me in the BSA ensuring | would have an
opportunity to be mentored by men. During this time | was singled out by one of the Assistant Scout
Masters named [iE to have “the talk”. It was probably my fourth or fifth meeting when
he took me into a dimly light room and had me sit down across from him in a metal folding chair. |
remember him explaining to me what puberty was and the changes which would soon happen to my

body. He then went further to ask if these changes have started, | was unsure, so he asked me

   
     

After some
time | actually began to anticipate the attention he would give me.

1|Page

 
 

Case 20-10343-LSS Doc 3815 Filed 05/12/21 Page2of3

Approximately a year later | began to go on camping trips with the troop, which some of the times Mr.
aa pay my part, if my mother could not afford for me to go. It was during these trips Mr.

increased his sexual interests in me. He would tell me how much he really liked me and that |
was a special boy, and the best scout in the program. He made me feel good about myself and he
explained the sexual things he would do with me was the best way to show how much we liked each
other.

During a trip to Lincoln State Park in Indiana, there was a blizzard and our troop was stuck there. The
park rangers put us up in some cabins to get us out of the snow storm. | was paired off with a boy in his
last year of scouting as my cabin mate. Mr. iB a come into our cabin to help with the fireplace
and asked the other boy to leave for a while. re the first time. |
did not like it, yet he did this multiple times over the four days there; assuring me that it would get
better and | would eventually love to do it. | became withdrawn and aloof in school. The teachers felt |
was being abused at home, and referred me to the Southwestern Indiana Mental Health Center for an
interview. My mother took me and | spoke to the woman there, alluding to what was going on with Mr.
eu made it seem like it was just me and another boy experimenting a couple of times at
camp. Then waved it off completely, like it was nothing and | was fine.

| didn’t want to go back to any scout meetings after this, but my mother insisted, | wanted badly to tell
her what happened to me but was afraid that she and the rest of my friends would find out everything |
did, and that | even wanted to do them. Mr as worried about my visit to the center and
asked me all sorts of questions. | told him that our secret was safe and he told me that nobody would
ever believe me if | told on him and that they would take me away from my mother if | did. | started to
cry so he apologized to me and promised to not hurt me anymore, he even bought me some new
camping gear as well as throwing me a pizza party for my birthday. | continued in my relationship with
Mr. RF owing him to use my body, as he wished, out of fear he would tell everyone | was a
‘sissy boy’ (his words). When | became a teenager, Mr. would coach me into getting some of
the younger new boys into compromising positions so he could “catch us in the act”, where he would
then sit down with us. Mr. ould use the line that if we didn’t do as he said he would tell our
parents what he caught us doing. | knew the game and played along just to make him happy and keep
him from telling anyone.

There were several times | could remember being sexually involved with other adult leaders from
different scouting troops when attending a summer camp, and even at the National Jamboree. Mr.

arranged these meetings with them, wherein myself and another boy were P
his went on for years, and | am deeply ashamed that | allowed him to use me in

  

this capacity.

The abuse | suffered at the hands of Mr. [impacted my life severely, and has cost me my own
sanity. Due to this Assistant Scout Master’s manipulation and grooming techniques, he lead me to
believe that what we were doing together was a natural and acceptable form of behavior.
Unfortunately, try as | might, | was never able to shake this ideology. After a short latent period in life,
and many failed adult relationships, | began to become the very thing | detested in VV

2|Page

 

 
Case 20-10343-LSS Doc 3815 Filed 05/12/21 Page3of3

As a result of the distorted views concerning sexuality between adults and children | had learned
through Mr. BE: coming and abuse, | too became an abuser. | now sit inside a civil
commitment center for sex offenders, mostly due in part to the abuse | suffered at the hands of an
Assistant Scout Master, a man in whom | was to trust would mentor me properly according to the Scout
Law and Oath. Notwithstanding, | truly believe in scouting and in the integrity, morals and values
instilled by the scouting organization, but all it takes is the proverbial few bad apples and the whole
thing is rotten to the core. | would like to see many changes implemented within the program, including
an even better vetting process of workers/volunteers, as well as removing some of the more aggressive
liberal policies recently put in place.

Lastly, there is no amount of money in the world to incur the cost of what happened to me or the
impact this abuse has had on my life. Nevertheless, the BSA, its lawyers, local councils, and insurance
companies have only one concern, their bottom line. BUT AT WHAT COST? Some boys lost their lives
through suicidal shame, something | even considered when younger. Justice Silverstein, | pray that you
take my words into an account when making future decisions in this case, as well as those words of
other men who endured the systemic abuse as | have. My story, OUR stories, must be heard!

Respectfully submitted,

 

3|Page

 
